                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION
ROBERT MILLER                                     §

v.                                                § CIVIL ACTION NO. 6:18cv556

UTMB, ET AL.                                      §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        The Plaintiff Robert Miller, a prisoner of the Texas Department of Criminal Justice,
Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged deprivations of his constitutional rights. This Court referred the

matter to the Honorable K. Nicole Mitchell, United States Magistrate Judge, for consideration
pursuant to applicable laws and orders of this court.

        The Report and Recommendation of the Magistrate Judge, which contains proposed findings
of fact and recommendations for the disposition of such action, has been presented for consideration,

and no objections thereto having been timely filed, the Court is of the opinion that the finding and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions
of the court.
                                              ORDER

        The Plaintiff’s application for leave to proceed in forma pauperis is DENIED and the

lawsuit is DISMISSED with prejudice as to the refiling of another in forma pauperis lawsuit raising
the same claims as herein presented, but without prejudice to the refiling of this lawsuit without

seeking in forma pauperis status and upon payment of the statutory $400.00 filing fee. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendations.
All motions not previously ruled upon are hereby DENIED.

       SIGNED this the 20 day of March, 2019.




                                      ____________________________
                                                 1
                                      Thad Heartfield
                                      United States District Judge
